Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-13-00399-CV

                         IN THE INTEREST OF R.R. and RA.R., Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-01388
                        Honorable Charles E. Montemayor, Judge Presiding 1

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, the motion to withdraw is granted and
the trial court’s judgment is AFFIRMED.

        We order that no costs be assessed against appellant E.R. because he is indigent.

        SIGNED October 2, 2013.


                                                        _____________________________
                                                        Marialyn Barnard, Justice




1
 The Honorable Cathy Stryker is the presiding judge of the 224th Judicial District Court of Bexar County, Texas.
The termination order was signed by Associate Judge Charles E. Montemayor.